[Cite as State ex rel. Smith v. Lewis, 2012-Ohio-4257.]


                                         COURT OF APPEALS
                                        PERRY COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                                  JUDGES:
STATE EX REL.,                                            :       Hon. W. Scott Gwin, P.J.
OREN KEITH SMITH                                          :       Hon. William B. Hoffman, J.
                                                          :       Hon. Sheila G. Farmer, J.
                 Relator                                  :
                                                          :
-vs-                                                      :       Case No. 2012-CA-9
                                                          :
HONORABLE JUDGE LINDON (SIC)                              :
D. LEWIS                                                  :       OPINION

                 Respondent




CHARACTER OF PROCEEDING:                                      Petition for Writs of Prohibition and
                                                              Mandamus

JUDGMENT:                                                     Dismissed

DATE OF JUDGMENT ENTRY:                                       September 14, 2012

APPEARANCES:

For Relator                                                   For Respondent

OREN KEITH SMITH, PRO SE                                      JOSEPH A. FLAUTT
#A254706.00                                                   Prosecuting Attorney
Pickaway Correctional Inst.
11781 St. Rt. 762
P.O. Box 209
Orient, OH 43146
[Cite as State ex rel. Smith v. Lewis, 2012-Ohio-4257.]


Gwin, P.J.

        {¶1}     Relator, Oren Smith, has filed a Petition for writ of prohibition. It appears

Relator is arguing that a writ of prohibition should issue because the trial court’s actions

were void. Respondent has filed a motion to dismiss for failure to state a claim upon

which relief may be granted.

        {¶2}     “If a lower court patently and unambiguously lacks jurisdiction to proceed

in a cause, prohibition * * * will issue to prevent any future unauthorized exercise of

jurisdiction and to correct the results of prior jurisdictionally unauthorized actions.” State

ex rel. Mayer v. Henson, 97 Ohio St.3d 276, 2002-Ohio-6323, 779 N.E.2d 223, ¶ 12.

        {¶3}     Relator suggests the acts of convicting and sentencing him were void

because the trial court failed to comply with Crim. R. 3, 5, 7, 10. Relator fails to include

even one fact in his petition to support his contention that the trial court failed to comply

with these rules. He merely makes a conclusory statement.

        {¶4}     Further, Relator argues the alleged failure of the trial court to comply with

these rules resulted in the trial court’s lack of subject matter jurisdiction over the

underlying case. Relator was charged by a bill of information with one Count of Rape

and three counts of Gross Sexual Imposition.

        {¶5}     We find the trial court did have subject matter jurisdiction pursuant to R.C.

2931.03 which provides, “The court of common pleas has original jurisdiction of all

crimes and offenses, except in cases of minor offenses the exclusive jurisdiction of

which is vested in courts inferior to the court of common pleas.”
Perry County, Case No. 2012-CA-9                                                        3


       {¶6}    Because the trial court did have subject matter jurisdiction over the

Relator’s criminal case and because the trial court did not patently and unambiguously

lack jurisdiction, a writ of prohibition will not lie.

       {¶7}    As to the mandamus claim, the petition fails to state any facts or

allegations in support of the issuance of the writ of mandamus.

       {¶8}    Respondent’s Motion to Dismiss is granted, and the Petition is dismissed

for failure to state a claim upon which relief may be granted.



By Gwin, P.J.,

Hoffman, J., and

Farmer, J., concur



                                                    _________________________________
                                                    HON. W. SCOTT GWIN


                                                    _________________________________
                                                    HON. WILLIAM B. HOFFMAN


                                                    _________________________________
                                                    HON. SHEILA G. FARMER


WSG:clw 0904
[Cite as State ex rel. Smith v. Lewis, 2012-Ohio-4257.]


                 IN THE COURT OF APPEALS FOR PERRY COUNTY, OHIO

                                     FIFTH APPELLATE DISTRICT


STATE EX REL.,
OREN KEITH SMITH                                          :
                                                          :
                Relator                                   :
                                                          :
                                                          :
-vs-                                                      :       JUDGMENT ENTRY
                                                          :
HONORABLE JUDGE LINDON                                    :
(SIC) D. LEWIS                                            :
                                                          :
                                                          :
                 Respondents                              :       CASE NO. 2012-CA-9




       For the reasons stated in our accompanying Memorandum-Opinion, the Petition is

dismissed for failure to state a claim upon which relief may be granted.                 Costs to

Relator.




                                                              _________________________________
                                                              HON. W. SCOTT GWIN


                                                              _________________________________
                                                              HON. WILLIAM B. HOFFMAN


                                                              _________________________________
                                                              HON. SHEILA G. FARMER